Citation Nr: 0714328	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-01 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for pain in the left 
hip and knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
February 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  A disorder of the knees and left hip was not demonstrated 
during the veteran's service, and a preponderance of the 
competent evidence of record is against concluding that such 
disorders were caused or aggravated by service. 


CONCLUSION OF LAW

A disorder of the knees and left hip was not incurred or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in August 2001, January 2005, October 2005 and March 
2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Each disorder for 
which a veteran seeks service connection must be considered 
on the basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Factual Background

Service medical records are entirely silent as to complaints, 
treatment or diagnoses relating to a left hip or a knees 
disorder.  In September 1971, he was seen after he fell off a 
truck.  He complained only of low back pain, for which he was 
treated.  He complained in October 1971 that the back pain 
radiated upward to the thoracic spine.  The separation 
physical examination of February 1972 was negative for 
pertinent complaints or findings, and he was clinically 
evaluated as normal.

The veteran was afforded a VA examination in May 1980 , at 
which time he claimed to have injured his back along with his 
left leg when he fell from a truck  Upon examination, the 
examiner could find no bony abnormality or defect in any of 
the joints of the left leg.  X-ray films of the lumbar spine 
and pelvis was normal. 

Outpatient treatment records from April 1995 include a 
notation that the veteran denied pain in his legs.  

The record reflect that in late 2000, the veteran was 
diagnosed with hepatitis C and began receiving interferon 
treatments.   Reported side effects included joint and knee 
pain.  See e.g. private treatment records dated March 21, 
2001.  However, no left hip or knee pathology per se was 
diagnosed.  

VA outpatient treatment records include a primary care - new 
patient physical examination report dated in June 2005.  No 
complaints or finding referable to the knees of left hip were 
reported.

Analysis

"[P]ain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds.

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

In the present case, service medical records are silent for 
disability of the knees or left hip.  Post-service medical 
records likewise do not include a diagnosed disability of 
either the knees or hip.  It is apparent the none of the 
criteria necessary for an award of service connection have 
been met in this case.  The veteran had no identifiable 
disorder of the knee or left hip in service; he has no 
identifiable disorder of the knees or left hip presently, and 
obviously, there cannot be a nexus where no disability 
exists. 

Accordingly, in the absence of a diagnosed left hip and/or 
disorder of the knees, this claim must be denied.  See 
Rabideau, supra; see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).



ORDER

Service connection for a disorder of knees and left hip is 
denied. 


REMAND

The veteran claims service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (20065); a link, established by medical evidence, 
between current symptomatology and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

The veteran's service records clearly establish that he was 
awarded a Combat Infantryman's Badge and was thus exposed to 
combat stressors.  The only remaining elements that must be 
established to allow his claim is a valid diagnosis of PTSD 
related to his combat stressors.  38 C.F.R. § 3.304(f).

There were no complaints or treatment for any mental 
disorders in service.  The veteran has a long history of 
cocaine and alcohol abuse.  No mental health treatment was 
received prior to 1999.  Although he was noted to have 
symptoms suggestive of PTSD in April 1999, further evaluation 
was deemed warranted when the veteran achieved sobriety.  

As noted above, the veteran has also been receiving 
interferon treatment for hepatitis C.  A professor of 
medicine from Duke University reported in October 2001 that 
the treatment has significant psychiatric side effects, which 
in this case was manifested by depression.  In October 2001, 
his medication was noted to cause irritability as well.  

VA medical records from July 2001 document significant 
psychosocial domestic stressors along with minimal PTSD 
symptoms.  In June 2005 he was assessed with PTSD.  PTSD was 
diagnosed in December 2006, apparently without review of the 
claims file.  In February 2007, another examiner reviewed the 
claims file and concluded that the veteran did not meet the 
criteria for a diagnosis of PTSD.  The latter examiner 
reported that the veteran was actively using cocaine and 
alcohol, which was not only impairing any mental health 
treatment but was also impeding a comprehensive mental health 
assessment.  Diagnosis was mood disorder, NOS, alcohol and 
cocaine dependence.  

In light of the inconsistencies with respect to the diagnosis 
of PTSD as well as questions as to the basis for his mental 
disorder, the Board is of the opinion that another 
examination, to include any necessary mental health testing, 
would be helpful. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
mental health care providers who treated 
the veteran for PTSD since 2004.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The AMC/RO should arrange for the 
veteran to be accorded an examination 
by a VA psychiatrist or psychologist 
for the purpose of determining whether 
the veteran has PTSD attributable to 
service.  The examiner is requested to 
list all claimed stressors.  All 
indicated studies, tests and 
evaluations deemed necessary should be 
performed, but should include 
psychological testing including PTSD 
sub scales.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review 
prior to preparation of the examination 
report.

The examiner is asked to determine (1) 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied and (2) whether there is a 
nexus between PTSD and one or more in 
service stressors.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

3.  After completion of the above and 
any additional development deemed 
necessary, the issue remaining on 
appeal should be readjudicated.  All 
applicable laws and regulations should 
be considered.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


